Exhibit 10(v)

The following table provides information relating to total compensation amounts
paid to directors in 2008:

Director Compensation Table

 

Name

   Year    Fees
Earned or
Paid in
Cash (1)    Stock
Awards (2)    Option
Awards
(3) (4)    Non-Equity
Incentive
Plan Comp.    Change in
Pension Value
and
Nonqualified
Deferred
Comp.
Earnings    All Other
Comp.    Total

Rebecca M. Bergman (5)

   2008    $ 40,172    $ —      $ 228,444    $ —      $ —      $ —      $
268,616

David R. Harvey (6)

   2008      250,000      —        113,190      —        —        —       
363,190

W. Lee McCollum (7)

   2008      96,102      65,520      113,190      —        —        —       
274,812

Avi M. Nash (8)

   2008      75,147      65,520      113,190      —        —        —       
253,857

William C. O’Neil, Jr. (9)

   2008      34,747      65,520      —        —        —        —        100,267

Steven M. Paul (10)

   2008      67,758      65,520      113,190      —        —        —       
246,468

J. Pedro Reinhard (11)

   2008      85,446      65,520      113,190      —        —        —       
264,156

Timothy R.G. Sear (12)

   2008      65,759      65,520      113,190      —        —        —       
244,469

D. Dean Spatz (13)

   2008      81,315      65,520      113,190      —        —        —       
260,025

Barrett A. Toan (14)

   2008      70,500      65,520      113,190      —        —        —       
249,210

 

(1) Amounts listed represent payments for meeting attendance and annual
retainer, which are described below under “Cash Compensation,” and the
reimbursement of travel expenses.

(2) Amounts listed represent the compensation cost for shares of our common
stock that were awarded to non-employee directors on January 2, 2008. Each
non-employee director as of January 2, 2008 received 1,200 shares of stock with
a total fair value of $65,520 on the award date.

(3) Represents the compensation cost of option awards, before reflecting assumed
forfeitures, over the requisite vesting period, as described in Statement of
Financial Accounting Standards No. 123(R), “Accounting for Stock-Based
Compensation” (SFAS 123(R)). Options granted to directors vest over a
three-month period. Amounts reflected within the table are different than the
amounts recognized in the consolidated financial statements due to the assumed
forfeiture rate reflected in the consolidated financial statements.

(4) On May 6, 2008, Ms. Bergman received 20,000 options that had a total grant
date fair value of $228,444. On May 7, 2008, Dr. Harvey and Messrs. McCollum,
Nash, Paul, Reinhard, Sear, Spatz and Toan each received 10,000 options that
each had a total grant date fair value of $113,190.

(5) As of December 31, 2008, Ms. Bergman had 20,000 option awards outstanding.

(6) Dr. Harvey received $250,000 as part of his employment agreement in 2008,
which is discussed in further detail on pages 34-35. As of December 31, 2008,
Dr. Harvey had 190,000 option awards outstanding.

(7) As of December 31, 2008, Mr. McCollum had 76,000 option awards outstanding
and retained ownership of the 1,200 shares of common stock awarded to him on
January 2, 2008.

(8) As of December 31, 2008, Mr. Nash had 40,000 option awards outstanding and
retained ownership of the 1,200 shares of common stock awarded to him on
January 2, 2008.

(9) Mr. O’Neil retired from the Board of Directors in May 2008.

(10) As of December 31, 2008, Dr. Paul had 30,000 option awards outstanding and
retained ownership of the 1,200 shares of common stock awarded to him on
January 2, 2008.

(11) As of December 31, 2008, Mr. Reinhard had 76,000 option awards outstanding
and retained ownership of the 1,200 shares of common stock awarded to him on
January 2, 2008.

(12) As of December 31, 2008, Mr. Sear had 50,000 option awards outstanding and
retained ownership of the 1,200 shares of common stock awarded to him on
January 2, 2008.

(13) As of December 31, 2008, Mr. Spatz had 72,000 option awards outstanding and
retained ownership of the 1,200 shares of common stock awarded to him on
January 2, 2008.

(14) As of December 31, 2008, Mr. Toan had 76,000 option awards outstanding and
retained ownership of the 1,200 shares of common stock awarded to him on
January 2, 2008.



--------------------------------------------------------------------------------

Exhibit 10(v) (continued)

Cash Compensation

Directors who are employed by the Company receive no compensation or fees for
serving as a director or for attending board or committee meetings. Directors
who are not employed by the Company receive cash and stock compensation, as
described below.

Except for Rebecca M. Bergman, each non-employee director received retainer fees
of $45,000 in 2008 for being a member of the Board and its Committees. In May
2008, the Board voted to increase the retainer fee to $50,000 from $40,000, thus
the retainer fee for the second half of 2008 was $25,000. Ms. Bergman, who was
elected to the Board in May 2008, received reduced retainer fees of $25,000 in
2008. In addition, each non-employee director also received a fee for his or her
participation in Board and Committee meetings. The following table provides
information related to the meeting fees paid to non-employee directors:

 

     Board of
Directors    Audit
Committee (1)    Compensation
Committee (2)    Corporate
Governance
Committee (2)

Participation in person (3)

   $ 3,000    $ 1,000    $ 1,000    $ 1,000

Participation via conference call

   $ 1,500    $ 500    $ 500    $ 500

 

(1) During 2008, the Audit Committee Chairman received $4,000 for every meeting
attended in person and $2,000 for every conference call in which he
participated.

(2) During 2008, the Compensation and Corporate Governance Committee Chairmen
each received $2,000 for every meeting attended in person and $1,000 for every
conference call in which they participated.

(3) Non-employee directors participating in person at meetings also received
reimbursement of travel expenses.

Stock Compensation

Pursuant to the Company’s 2003 Long-Term Incentive Plan, the Company currently
provides non-employee directors with stock compensation as follows:

 

  •  

Newly elected directors will be granted options to acquire 20,000 shares of
common stock upon the date of his or her initial election to the Board;

 

  •  

Eligible directors serving on the Board on the day after any annual shareholder
meeting, who have served on the Board for at least six months prior to the
annual meeting, will be granted options to acquire 10,000 shares of common stock
on such date; and

 

 

•

 

Each non-employee director is awarded 1,200 shares of common stock on
January 1st of each fiscal year.

Seven of the eight existing non-employee directors received options to purchase
10,000 shares of common stock in 2008. Ms. Bergman received options to purchase
20,000 shares of common stock immediately after being elected to the Board in
May 2008. If elected at the 2009 annual meeting, all eight continuing
non-employee directors will receive options to purchase 10,000 shares of common
stock the day after the meeting. The option exercise price per share is equal to
the fair market value, or the closing stock price, of the common stock on the
date the option is granted. No option will vest or may be exercised to any
extent until the holder has continually served as a director for at least three
months from the date of grant, provided that such options will vest and become
exercisable upon termination of service by reason of death, disability or
retirement, subject to the terms and conditions of the plan. The options expire
ten years from the date of grant.

Except for Ms. Bergman, each existing non-employee Director received 1,200
shares of common stock on January 2, 2008. Each existing non-employee Director
received 1,200 shares of common stock on January 2, 2009.